Order, Supreme Court, New York County (Emily Jane Goodman, J.), entered May 30, 1996, which, insofar as appealed from as limited by appellant’s brief, denied the motion of defendant American Airlines, Inc. for summary judgment dismissing the complaint against it, unanimously reversed, on the law, without costs, defendant-appellant’s motion granted and the complaint dismissed. The Clerk is directed to enter judgment in favor of defendant-appellant dismissing the complaint.
According to plaintiffs bill of particulars and his deposition testimony, he injured himself when he slipped and fell on a patch of unplowed ice which had formed on premises leased to and controlled by defendant American Airlines. Meteorological records adduced by American in support of the present motion, however, establish that the icy condition to which plaintiff has attributed his injury resulted from a mild snowfall followed by a freezing' rain and that the period between the cessation of the gelid precipitation and plaintiff’s injury was not so unreasonably long as to constitute a predicate for liability for negligent nonremoval of the ice (see, e.g., Mandel v City of New York, 44 NY2d 1004; Drake v Prudential Ins. Co., 153 AD2d 924; Valentine v City of New York, 86 AD2d 381, affd 57 NY2d 932). The affidavit of plaintiffs brother stating that plaintiff fell not upon newly formed ice but upon a longstanding and very substantial pile of plowed snow and ice is not only sharply at variance with plaintiffs account of the circumstances of his fall but, given the meteorological data for some three weeks preceding plaintiffs injury indicating only trace snowfalls and numerous intervening periods of thaw, incredible as a matter of law (see, Loughlin v City of New York, 186 AD2d 176, 177, lv denied 81 NY2d 704), and, as such, insufficient to sustain this action. Concur—Murphy, P. J., Sullivan, Ellerin and Williams, JJ.